UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 6, 2007 Exact name of registrant as specified I.R.S. in its charter, state of incorporation, Employer Commission address of principal executive offices, Identification File Number Telephone Number 1-16305 PUGET ENERGY, INC. 91-1969407 A Washington Corporation 10885 - N.E. 4th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 1-4393 PUGET SOUND ENERGY, INC. 91-0374630 A Washington Corporation 10885 - N.E. 4th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) o Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17CFR 240.14d−2(b)) o Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17CFR 240.13e−4(c)) Item 2.02 Results of Operations and Financial Condition On August 6, 2007, the Company issued the following press release. Puget Energy reports second quarter 2007 financial results · Puget Sound Energy second quarter 2007 income of 33 cents per diluted share · Calendar year 2007 guidance of $1.50 to $1.65 per diluted share re-affirmed BELLEVUE, Wash (Aug. 6, 2007) — Puget Energy (NYSE: PSD) today reported net income of $38.6 million, or 33 cents per diluted share, for the second quarter 2007 compared to $53.5 million, or 46 cents per diluted share, in the second quarter 2006.The discontinued operations of InfrastruX Group (InfrastruX), a utility construction-services subsidiary, that was sold on May 7, 2006 and the establishment of a charitable foundation that was funded with $15 million of the InfrastruX sales proceeds were reflected in Puget Energy’s second quarter 2006 net income. Net income from Puget Energy’s regulated electric and gas utility subsidiary, Puget Sound Energy (PSE), was $38.4 million, or 33 cents per share, in the second quarter 2007, compared to $30.1 million, or 26 cents per share, in the second quarter 2006. “Our latest results reflect favorable second-quarter hydroelectric power supplies and increased production from company-owned renewable and thermal generating facilities,” said Stephen P. Reynolds, chairman, president and chief executive officer for Puget Energy.“Our strategic investments in our Wild Horse and Hopkins Ridge wind facilities as well as our natural gas-fired Goldendale Generating Station, are helping us to meet continued strong customer-growth in the region. “We continue to execute on our integrated resource plan.Last week the Washington Utilities and Transportation Commission (WUTC) approved the multiparty settlement we filed in July on our Power Cost Only Rate Case (PCORC) to recover expected power costs and our $120 million investment in Goldendale.In July, we also signed a 20-year power-purchase agreement with PPM Energy that will provide us with 50 MWs of new wind-power supply from the Klondike III Wind Project, scheduled to be completed this fall in north-central Oregon.” The increase in PSE’s 2007 second quarter earnings over the prior year’s level was primarily the result of growth in retail-sales volume, increased production from low-cost hydroelectric power and other company-owned generating facilities, and higher retail rates.Such benefits were partially offset by higher operations, maintenance, depreciation and interest expense, including costs related to the addition of new generating resources and energy delivery infrastructure investments.Expenses related to the addition of new generating facilities were mitigated by the deferral of certain ownership and operating costs for the 277-megawatt (MW) Goldendale Generating Station (Goldendale), which was placed in service in February 2007. Puget Sound Energy (PSE) Second Quarter 2007 summary: Table 1 below summarizes the primary items that impacted second quarter 2007 results from PSE: Table 1: Second quarter 2007 vs. second quarter 2006 EPS reconciliation for PSE Cents per diluted share PSE’s second quarter 2006 earnings $ 0.26 Increase in electric margin 0.18 Increase in gas margin 0.04 Credit to depreciation and amortization related to Goldendale 0.03 Increase in depreciation and amortization expense, excluding the Goldendale deferral (0.04 ) Increase in utility operations and maintenance expenses (0.09 ) Increase in interest expense (0.04 ) Other variances, net (0.01 ) PSE’s second quarter 2007 earnings $ 0.33 Puget Sound Energy (PSE) Second Quarter 2007 Highlights: Key components of PSE’s second quarter 2007 financial performance are highlighted below.All amounts are pre-tax unless otherwise noted. · As of June 30, 2007, PSE provided service to 1,047,800 electric customers and 721,100 natural gas customers, representing 2.3 percent and 2.6 percent increases, respectively, in the last 12 months. · Retail electric and natural gas sales volumes increased by 1.8 percent and 3.1 percent, respectively, resulting primarily from customer growth.Temperatures and heating-degree days were near historic averages for the Pacific Northwest in the second quarters of both 2007 and 2006. · Electric margin increased by $32.6 million in the second quarter of 2007 compared to 2006.The impact of a 5.9 percent rate increase effective July 1, 2006, a 1.8 percent increase in retail-sales volumes, and increased production from low-cost hydroelectric power and company-owned generating facilities also contributed to the growth in electric margin.Such increases to electric margin were partially offset by the impact of a 1.3 percent general tariff rate decrease effective Jan. 13, 2007. Electric margin is electric sales to retail and transportation customers less pass-through tariff items, revenue-sensitive taxes and power costs.Power costs include the cost of generating and purchasing electric energy sold to customers, including transmission costs to bring electric energy to PSE’s service territory. The Power Cost Adjustment mechanism (PCA) allows PSE to recover power costs according to certain terms.The PCA is designed to limit PSE’s exposure to variations in power costs within a calendar year.Due to the seasonal nature of power costs and PSE’s load, under-recovery is normally anticipated in the first and fourth quarters and over-recovery in the second and third quarters.The magnitude of power cost recovery between similar quarters from one year to another varies as a result of several factors including relative market prices for fuel and purchased power in those periods and the impact of revisions to the PCA.Therefore, PSE’s quarterly power cost recovery should not be assumed to be indicative of expected recovery for the full calendar year. The increase in second quarter 2007 electric margin reflects $23.5 million related to the PCA.PSE over-recovered power costs under the PCA by $36.5 million in the second quarter 2007 compared to $13 million in the second quarter 2006.In the first quarter 2007, PSE’s power cost under-recovery was $13.6 million.During the first quarter 2006, power cost under-recovery did not affect earnings because PSE's maximum exposure under the PCA mechanism was limited by a $40 million cap in effect during the period.Therefore, PSE’s net power cost over-recovery for the first six months in 2007 was $22.9 million, compared to $13 million for the same period in 2006.During the first six months in 2007, electric margin increased by $27.4 million of which $9.9 million related to the PCA, compared to the same period in 2006. · Natural gas margin increased in the second quarter of 2007 by $8.1 million.The increase was primarily due to a 3.1 percent increase in natural gas sales volumes and the impact of a 2.8 percent general tariff rate increase that became effective Jan. 13, 2007. Natural gas margin represents natural gas sales to retail and transportation customers, net of revenue-based taxes, less the cost of purchasing and transporting natural gas. · Utility operations and maintenance expense in the second quarter 2007 increased by $15.3 million over second quarter 2006 levels.The addition of new electric generating facilities placed in service over the past 12 months and higher energy production at other company-owned generating facilities accounted for $7.5 million of the increase.The balance of the increase was the result of higher expenses related to operating and maintaining PSE’s energy-delivery systems, support services and increased customer-service costs. · PSE’s second quarter 2007 results reflect the deferral of certain ownership and operating costs totaling $5.9 million related to Goldendale.On April 11, 2007, the WUTC authorized PSE to defer such costs until resolution of PSE’s PCORC, filed on March 20, 2007.A regulatory asset was established to record the deferral, and a corresponding credit is reflected in the financial statements as a reduction to depreciation and amortization expense.Deferral of such costs will cease effective Sept. 1, 2007 and recovery of Goldendale deferred amounts, including carrying charges, will be included in PSE’s next general tariff rate proceeding. · Depreciation and amortization expense in the second quarter of 2007 increased by $1.2 million, net of the benefit from the $5.9 million Goldendale deferral, over the second quarter in 2006.Excluding the Goldendale deferral, depreciation and amortization expense increased by $7.1 million as a result of new electric generating facilities and energy delivery infrastructure placed in service over the past 12 months.As PSE continues to invest in its energy-delivery infrastructure to support service territory growth and service reliability initiatives, the trend in increased depreciation and amortization expense is expected to continue. · Second quarter 2007 interest expense, net of the debt portion of Allowance for Funds During Construction (AFUDC), increased by $7.9 million over the 2006 second-quarter level, due to a higher amount of debt outstanding.As of June 30, 2007, outstanding debt totaled $3.2 billion compared to the June 30, 2006 level of $2.5 billion.The newer total reflects additional borrowing related to new electric generating facilities, utility transmission and distribution infrastructure investments, and $90.4 million in system restoration expenses incurred as a result of a severe December 2006 windstorm.Recovery of such deferred system restoration costs and related carrying charges are not reflected in current rates.Rate recovery will be requested in PSE’s next general tariff rate proceeding, per the storm damage recovery mechanism established by the WUTC.Carrying charges on such deferred amounts are not being accrued. Table 2 below summarizes Puget Energy’s reported earnings of $38.6 million, or 33 cents per share, for the second quarter in 2007 compared to $53.5 million, or 46 cents per share, in the same period of 2006.Puget Energy’s second quarter 2006 reported earnings reflect the discontinued operations of InfrastruX, a utility construction-services subsidiary that was sold on May 7, 2006 and the establishment of a charitable foundation that was funded with $15 million of the InfrastruX sales proceeds during the second quarter of 2006. Table 2: Puget Energy reported earnings for the second quarter Second Quarter Net Income (Loss) in millions of dollars 2007 2006 Continuing Operations - PSE $ 38.4 $ 30.1 Continuing Operations - Charitable Foundation Funding - (9.8 ) Continuing Operations - Other 0.2 0.2 Continuing Operations 38.6 20.5 Discontinued Operations (InfrastruX) - 33.0 Puget Energy $ 38.6 $ 53.5 Earnings per Fully Diluted Share Continuing Operations - PSE $ 0.33 $ 0.26 Continuing Operations - Charitable Foundation Funding - (0.08 ) Continuing Operations 0.33 0.18 Discontinued Operations (InfrastruX) - 0.28 Puget Energy $ 0.33 $ 0.46 Fully diluted common shares outstanding (millions) 117.2 116.4 Puget Energy 2007 Outlook: Puget Energy anticipates 2007 earnings from continuing operations to be within the previously disclosed range of $1.50 to $1.65 per diluted share. Conference Call: Puget Energy will provide additional information regarding its second quarter 2007 results during a conference call for analysts scheduled at 10 a.m. ET (7 a.m. PT) on Tuesday, Aug. 7, 2007.The call will be broadcast live through a webcast at PugetEnergy.com.The Web cast will be archived and available for replay following the call.A tape-recorded replay of the call will be available two hours after completion of the conference call on Aug. 7, 2007 through midnight (ET) on Aug. 21, 2007 by dialing 1-888-286-8010 and entering the conference identification number at 29664378. Form 10-Q Quarterly Report for the Second Quarter of 2007: Puget Energy will file its Form 10-Q for the second quarter of 2007 with the Securities and Exchange Commission (SEC) on Aug. 6, 2007, a copy of which will be available through the SEC’s website at www.sec.gov or at PugetEnergy.com.Investors are encouraged to read the financial statements and disclosures that will be contained in the Form 10-Q filing. About Puget Energy Puget Energy (NYSE:PSD) is the parent company of Puget Sound Energy (PSE), a regulated utility providing electric and natural gas service primarily to the growing Puget Sound region of Western Washington. For more information visit PugetEnergy.com. About Puget Sound Energy Washington state’s oldest and largest energy utility, with a 6,000-square-mile service area stretching across 11 counties, Puget Sound Energy (PSE) serves more than 1 million electric customers and 721,000 natural gas customers, primarily in Western Washington. PSE meets the energy needs of its growing customer base through incremental, cost-effective energy efficiency, low-cost procurement of sustainable energy resources, and far-sighted investment in the energy-delivery infrastructure.For more information visit PSE.com. CAUTIONARY STATEMENT:Certain statements contained in this news release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, among which include PSE’s plans relating to possible future regulatory filings and to utility plant additions and expenses, and factors that could impact Puget Energy’s earnings guidance for the year-end 2007.Forward-looking statements are based on the opinions and estimates of management at the time the statements are made and are subject to certain risks and uncertainties that could cause actual results to differ materially from those anticipated in the forward-looking statements.Factors that could affect actual results include, among others, governmental policies and regulatory actions, including those of the Washington Utilities and Transportation Commission, and weather conditions.More information about these and other factors that potentially could affect the company’s financial results is included in Puget Energy's and PSE's most recent annual report on Form 10-K, quarterly report on Form 10-Q and in their other public filings filed with the Securities and Exchange Commission. Except as required by law, Puget Energy and PSE undertake no obligation to update any forward-looking statements. ### PUGET ENERGY SUMMARY INCOME STATEMENT (In thousands, except per-share amounts) Unaudited Unaudited Three months ended 6/301 Six months ended 6/301 2007 2006 2007 2006 Operating revenues Electric $435,261 $380,980 $962,880 $848,403 Gas 225,175 192,457 692,184 599,044 Non-utility operating revenue 702 954 9,979 5,092 Total operating revenues 661,138 574,391 1,665,043 1,452,539 Operating expenses Purchased electricity 172,757 187,945 454,849 440,070 Electric generation fuel 23,726 14,292 49,784 35,876 Residential exchange (17,562) (38,670) (52,040) (95,303) Purchased gas 139,055 118,362 449,702 385,041 Unrealized net (gain) on derivative instruments 1,536 (150) (4,246) 825 Utility operations & maintenance 98,935 83,598 197,106 170,966 Non-utility expense and other 2,768 915 4,898 1,709 Depreciation & amortization 65,832 64,545 135,441 128,429 Conservation amortization 8,749 7,462 19,078 15,510 Taxes other than income taxes 63,294 54,199 150,363 133,938 Total operating expenses 559,090 492,498 1,404,935 1,217,061 Operating income 102,048 81,893 260,108 235,478 Other income (deductions): Charitable foundation funding (15,000) (15,000) Other income 6,223 6,786 10,987 10,127 Other expense (2,829) (781) (3,861) (2,258) Interest Charges: AFUDC 2,943 3,027 5,361 5,049 Interest expense (52,192) (44,562) (103,453) (88,274) Income from continuing operations before income taxes 3 56,193 31,363 169,142 145,122 Income taxes 17,593 10,788 51,480 50,974 Net income from continuing operations 38,600 20,575 117,662 94,148 Income from discontinued operations, net of tax 12 32,954 12 51,901 Net income before cumulative effect of 38,612 53,529 117,674 146,049 accounting change Cumulative effect of accounting change 89 Net Income $38,612 $53,529 $117,674 $146,138 Common shares outstanding 116,659 115,907 116,567 115,817 Diluted shares outstanding 117,158 116,405 117,115 116,266 Basic earnings per common share before cumulative effect of accounting change from continuing operations $0.33 $0.18 $1.01 $0.81 Basic earnings from discontinued operations 0.28 0.45 Cumulative effect from accounting change Basic earnings per common share $0.33 $0.46 $1.01 $1.26 Diluted earnings per common share before cumulative effect of accounting change from continuing operations 3 $0.33 $0.18 $1.00 $0.81 Diluted earnings from discontinued operations 0.28 0.45 Cumulative effect from accounting change Diluted earnings per common share2 $0.33 $0.46 $1.00 $1.26 1 Partial-year results may not accurately predict full-year performance, as earnings are significantly affected by weather. 2 Diluted earnings per common share include the dilutive effect of securities related to employee compensation plans. 3 Net Income from Continuing Operations was $30,325, or $.26 per diluted earnings per common share, in the second quarter of 2006 excluding the impact of Puget Energy charitable foundation funding of $15 million ($9.75 million net of taxes). PUGET SOUND ENERGY UTILITY OPERATING DATA Three months ended 6/30 Six months ended 6/30 2007 2006 2007 2006 Energy sales revenues($ in thousands; unaudited) Electricity Residential $199,419 $167,174 $491,446 $409,108 Commercial 173,493 159,489 372,986 342,252 Industrial 25,133 24,189 52,258 50,466 Other retail sales, including change in unbilled (7,979) (5,639) (31,561) (21,404) Subtotal, retail sales 390,066 345,213 885,129 780,422 Transportation, including change in unbilled 2,437 2,664 4,778 5,375 Sales to other utilities & marketers 27,078 16,751 46,279 32,554 Other1 15,680 16,352 26,694 30,052 Total electricity sales 435,261 380,980 962,880 848,403 Gas Residential 134,940 110,016 435,806 375,108 Commercial 72,402 62,416 207,935 179,224 Industrial 10,222 12,589 32,486 29,403 Subtotal, retail sales 217,564 185,021 676,227 583,735 Transportation 3,194 3,100 6,781 6,714 Other 4,417 4,336 9,176 8,595 Total gas sales 225,175 192,457 692,184 599,044 Total energy sales revenues $660,436 $573,437 $1,655,064 $1,447,447 Energy sales volumes (unaudited) Electricity (in mWh) Residential 2,431,968 2,374,816 5,984,930 5,802,784 Commercial 2,210,127 2,121,333 4,630,616 4,460,808 Industrial 338,625 338,371 679,017 684,194 Other, including change in unbilled (165,284) (105,919) (430,362) (342,223) Subtotal, retail sales 4,815,436 4,728,601 10,864,201 10,605,563 Transportation, including change in unbilled 529,683 525,991 1,049,430 1,052,411 Sales to other utilities & marketers 638,284 786,058 1,055,007 1,105,965 Total mWh 5,983,403 6,040,650 12,968,638 12,763,939 Gas (in 000's of therms) Residential 90,691 82,813 310,554 298,489 Commercial 56,934 54,968 166,555 160,717 Industrial 8,295 11,938 27,176 27,566 Transportation 50,596 50,629 109,376 105,459 Total gas volumes 206,516 200,348 613,661 592,231 Margins2 ($ in thousands; unaudited) Electric $206,491 $173,941 $403,354 $375,969 Gas 60,845 52,789 171,304 153,096 Weather (unaudited) Actual heating degree days 836 779 2,803 2,546 Normal heating degree days3 888 888 2,830 2,830 Customers served at June 304 (unaudited) Electricity Residential 925,329 908,629 Commercial 115,725 109,048 Industrial 3,775 3,586 Other 2,943 2,549 Transportation 18 17 Total electricity customers 1,047,790 1,023,829 Gas Residential 665,958 648,542 Commercial 52,392 51,233 Industrial 2,640 2,629 Transportation 123 121 Total gas customers 721,113 702,525 1 Includes sales of non-core gas supplies. 2 Electric margin is electric sales to retail and transportation customers less the cost of generating and purchasing electric energy sold to customers, including transmission costs, to bring electric energy to PSE's service territory.Gas margin is gas sales to retail and transportation customers less the cost of gas purchased, including gas transportation costs, to bring gas to PSE's service territory. 3 Seattle-Tacoma Airport statistics reported by NOAA which are based on a 30-year average, 1971-2000. Heating degree days measure how far the daily average temperature falls below 65 degrees. 4 Customers represents average served at month end. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PUGET ENERGY, INC. PUGET SOUND ENERGY, INC. By: /s/ James W. Eldredge Dated: August 6, 2007 James W. Eldredge Vice President, Controller and Chief Accounting Officer
